      Case 1:16-cv-05263-AKH Document 333 Filed 11/19/18 Page 1 of 1
        Case 1:16-cv-05263-AKH Document 332 Filed 11/16/11i====:::::~~
                                                                         usnc SDN\~:-....:;:·=====i
                                                                         DOCUMENT
                            UNITED STATES DISTRICT COURT   ELECTRONICALLY F
                           SOUTHERN DISTRICT OF NEW YORK// Doc#:_           ILED                  f


                                                                     dDA.TE FILED:_ IT1[c;7i l,7 Ii
FRONTPOINT ASIAN EVENT DRIVEN
FUND, L.P. et al., on behalf of themselves and
all others similarly situated,
                                                                .

                                                    No. 16-cv-5263 (AK.H)
                                                                                               :Ji
                                  Plaintiffs,

                      V.                            NOTICE OF WITHDRAWAL
                                                    OF COUNSEL
CITIBANK, N .A. et al.,
                                 Defendants.




              PLEASE TAKE NOTICE that, upon the annexed declaration of Moses

Silverman, and subject to the approval of the Court, Moses Silverman hereby withdraws as

counsel for Deutsche Bank AG and shall be removed from the Case Management/Electronic

Case Files (CM/ECF) notification list in the above-captioned matter. Paul, Weiss, Rifkind,

Wharton & Garrison LLP will continue to represent Deutsche Bank AG in this proceeding.

Dated: New York, New York
       November 15, 2018
                                      PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRI     LLP




                                      1285 Avenue of the Americas
                                      New York, New York 10019-6064
                                      (212) 373-3000
                                      msilverman@paulweiss.com
SO ORDERED:




Hon. Alvin K. Hellerstein, U.S.D.J.
